Citation Nr: 1021311	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  07-35 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased compensable evaluation for 
bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran had active service from November 1972 to November 
1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  By that rating action, the RO continued a 
noncompensable evaluation assigned to the service-connected 
bilateral hearing loss.  The Veteran timely appealed the RO's 
July 2007 rating action to the Board.


FINDING OF FACT

The competent medical evidence of record shows that the 
Veteran's service-connected bilateral hearing loss is 
productive of no worse than Level I in both ears.


CONCLUSION OF LAW

For the entire appeal period, the criteria for the assignment 
of an increased compensable evaluation for the service-
connected bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.7, 4.85, Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receiving a complete or substantially complete 
application, VA must notify the claimant of any information 
and evidence not of record that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a).  In this regard, via a May 
2007 pre-adjudication letter to the Veteran, the RO 
specifically notified him of the substance of the VCAA 
including the types of evidence necessary to establish the 
claim for an increased rating for bilateral hearing loss 
discussed in the decision below, and the division of 
responsibility between the Veteran and VA for obtaining that 
evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), the letter essentially satisfied the 
requirements of the VCAA by: (1) informing the Veteran about 
the information and evidence not of record that was necessary 
to substantiate his claim; (2) informing the Veteran about 
information and evidence VA would seek to provide; and (3) 
informing the Veteran about the information and evidence he 
was expected to provide. 

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has also held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In the above-cited May 2007 letter, the RO informed 
the Veteran of the Dingess elements.

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the 
United States Court of Appeals for Veterans Claims (Court) 
found that, at a minimum, adequate VCAA notice requires that 
VA notify the claimant that, to substantiate such a claim:  
(1) the claimant must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Id.

The Federal Circuit vacated the Court's decision, overturning 
the requirement that VA provide notice that the claim could 
be substantiated by evidence of a disability's impact on 
daily life and that VA provide notice with regard to 
potential diagnostic code criteria (element 2).  Vazquez- 
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The 
generic first, third, and fourth elements (contained in the 
Veteran's Court's decision) were not disturbed by the Federal 
Circuit's decision.

Nevertheless, a May 2008 letter informed the Veteran of the 
Vazquez elements.  

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The 
duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The RO afforded the Veteran VA examinations in June 2007 and 
September 2009, during which examiners discussed the severity 
of the Veteran's hearing loss.  Copies of these examination 
reports are contained in the claims file.  In addition to 
dictating objective test results, a VA audiologist conducting 
a VA examination must fully describe the functional effects 
caused by a hearing disability.  Martinak v. Nicholson, 21 
Vet. App. 447, 455 (2007).  The examiners noted the Veteran's 
complaints and assessed the severity of his hearing loss; 
thereby considering the functional effects of the disability.

Therefore, VA has complied with the duty to assist 
requirements of the VCAA with respect to the increased 
evaluation claim on appeal.  Accordingly, the Board will 
address the merits of this claim. 






II.  Legal Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In Francisco v. Brown, 7 Vet. App. 55, 58 (1994), it was held 
that where entitlement to compensation has already been 
established, such as in the case at bar, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Where an initially 
assigned disability evaluation is not at issue, consideration 
is also given to assigning staged ratings.  A claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2009).  

In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule 
provides a table for ratings purposes (Table VI) to determine 
a Roman numeral designation (I through XI) for hearing 
impairment.  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment in both ears. See 38 C.F.R. § 4.85.

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral. 38 C.F.R. § 4.86(a).  
Additionally, when the puretone threshold is 30 decibels or 
less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, 
Table VI or Table VIa is to be used, whichever results in the 
higher numeral.  Thereafter, that numeral will be elevated to 
the next higher numeral.  38 C.F.R. § 4.86(b).

The Board has considered the above rating criteria for each 
audiological evaluation administered that was conducted 
within a year of VA's receipt of the Veteran's claim for 
increased compensation for the service-connected hearing loss 
on December 29, 2006.  (See VA Form 21-4138, Statement in 
Support of Claim, received by VA on December 29, 2006). 

The Board has found that the preponderance of the evidence is 
against an increased compensable evaluation because 
audiometric evaluations do not show that the Veteran's 
service-connected hearing loss meets the criteria for a 
higher evaluation under a mechanical application of the 
rating schedule. 

At the outset, the Board notes that the record includes VA 
and private audiology and binaural evaluations, dated in 
December 2006 and June 2007, respectively.  Pursuant to 
38 C.F.R. § 4.85, however, an examination for hearing 
impairment for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids.  The above-cited examinations that were used to 
evaluate the Veteran's bilateral hearing loss, however, do 
not appear to have used the controlled speech discrimination 
tests (Maryland CNC).  It is also unclear if the June 2007 
binaural evaluation was performed by a state-licensed 
audiologist.  In addition, as both of the above-cited reports 
were in graph form, the Board is precluded from applying 
these graphic results to the criteria of 38 C.F.R. § 3.385 in 
order to determine the severity of any hearing loss 
disability.  See Kelly v. Brown, 7 Vet. App. 471 (1995).

In the appealed July 2007 rating action, the RO continued a 
noncompensable evaluation to the service-connected bilateral 
hearing loss.  The Veteran disagreed with the RO's July 2007 
determination.  He has maintained that his bilateral hearing 
loss has increased in severity and that a compensable 
evaluation is, therefore, warranted. 
A June 2007 VA audiological examination report reflects that 
puretone thresholds in decibels were as follows:

Hertz	1,000	2,000	3,000	4,000	Average

Right	5 	10	79	80	44
Left	5	5	70	75	39

Speech discrimination was 98 percent in both ears.

Applying Table VI to these results yields a numerical 
category designations of I for both ears.  In short, the 
results of the June 2007 VA audiological evaluation, when 
evaluated based on Table VI, found at 38 C.F.R. § 4.85, 
reflect that the Veteran's hearing acuity corresponds with 
the current noncompensable disability evaluation assigned. 

A September 2009 VA audiological examination report reflects 
that puretone thresholds in decibels were as follows:

Hertz	1,000	2,000	3,000	4,000	Average

Right	 5	15	70	85	44
Left	5	5	75	85	43

Speech discrimination was 92 percent in both ears.

Applying Table VI to these results yields a numerical 
category designations of I for both ears.  In short, the 
results of the September 2009 VA audiological evaluation, 
when evaluated based on Table VI found at 38 C.F.R. § 4.85, 
reflect that the Veteran's hearing acuity corresponds with 
the current noncompensable disability evaluation assigned. 

The Board notes that 38 C.F.R. § 4.86 (2009) does not apply 
to either ear for any of the above-cited audiology 
evaluations because all four frequencies were not at or above 
55 decibels (e.g., 105 decibels in each ear), nor were 
puretone thresholds at 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz.  

In short, the results of the June 2007 and September 2009 VA 
audiological evaluations, when evaluated based on Table VI 
found at 38 C.F.R. § 4.85, reflect that the Veteran's hearing 
acuity corresponds with the current noncompensable disability 
evaluation assigned. 

There is no basis for a staged rating(s) pursuant to Hart for 
the service-connected bilateral hearing loss.  Rather, the 
above-cited hearing loss symptomatology is essentially 
consistent and fully contemplated by the assigned initial 
noncompensable disability rating assigned for the entire 
appeal period.  

The Board does not find any basis for remanding the case to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2009), concerning the assignment of 
extraschedular evaluations in "exceptional" cases.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

The evidence in this case does not present an unusual or 
exceptional disability picture that would obviate the 
application of the regular criteria for rating the service-
connected bilateral hearing loss.  


ORDER

An increased rating for bilateral hearing loss is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


